DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
EXAMINER’S AMENDMENT
1.	Authorization for this examiner’s amendment was given in an interview with Daniel Drexler on 12/10/2021.
	Applicant agreed to amend the claim as follow:
Claim 16, after line 3, delete “;  or,
the computer-readable storage medium stores one or more second programs; the one or more second program can be executed by one or more processor, to implement steps of the service transmission method as claimed in claim 6”.

2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dzung D Tran whose telephone number is (571)
272-3025. The examiner can normally be reached on 9:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, David Payne, can be reached on (571) 272-3024. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.


For more information about the PAIR system, see finvpar-direet USM. gov.
Should you have questions on access to the Private PAIR system, contact the
Electronic Business Information regarding the status of an application may be obtained from the Patent Center (EBC) at 866-217-9197 (toll-free).

DT
12/30/2021

/Dzung D Tran/
Primary Examiner, Art Unit 2637